DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-19 in the reply filed on 5/11/2021 is acknowledged.

Response to Amendment
	Applicant has amended claims 1, 5, and 10, canceled claims 2, 3, 9, and 16-19, and added claim 21. Claims 1, 4-8, 10-15, 20, and 21 are pending. Claims 11-15 and 20 are withdrawn from consideration.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to raise necessitate new rejections under 112(b). See 112(b) rejections below for details. 
	The amendments to the claims have overcome the prior art rejections of record. However, after further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over newly cited references Gentil (US 3,482,929), Yamamoto (US 2005/0011742), and Schumacher (US 5,371,950), in view of previously cited Clarke (“Using Purge and Pressurization to Prevent Explosions”). See 103 rejections below for details.  

Response to Arguments
Applicant’s arguments, see section II of Remarks, filed 5/11/2021, with respect to the Examiner’s claim interpretation have been fully considered and are persuasive.
Specifically, Applicant has pointed out that Examiner’s 112(f) interpretations included a statement that claim 7 is rejected under 112(b). Applicant has pointed out that this statement appears to be erroneous.


Applicant’s arguments, see section IV of Remarks, filed 5/11/2021, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections set forth in the previous Office Action. The 112(b) rejections have been withdrawn. 
However, upon further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see section V Remarks, filed 5/11/2021, with respect to the prior art rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest every element of independent claim 1 as amended. The prior art rejections have been withdrawn. 
However, upon further search and consideration, the amendments have been found to necessitate new prior art rejections. See 103 rejections below for details.  

Claim Interpretation
	The term “classified”, as recited in claim 21, is interpreted as hazardous in view of paragraph [4] of Applicant’s specification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “gas purge system” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “gas purge system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “gas purge” and “configured to provide purging gas flow into the heating vessel” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 and 8-10 and 16-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim 7 recites sufficient structure corresponding to the gas purge system. Therefore, claim 7 is not interpreted under 112(f). 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In the illustrated example, the gas purge system 441 includes an air compressor configured to provide the gas flow (i.e. airflow) into the heating vessel 403. The air compressor can be located outside of the classified area. However, other gas purge systems are possible. More generally, any gas purge system that can provide clean gas (e.g. air) to the heating vessel 403 may be implemented. The clean gas can originate from a remote location having clean air (e.g. outside), or from a local compressed gas vessel (e.g. air or nitrogen),” (paragraph [28]).
Accordingly, the claimed “gas purge system” has been interpreted as an air compressor or a vessel of compressed gas (e.g. air or nitrogen), as well as equivalents thereof.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the distillation system is free of a heat transfer fluid,” in line 7. 
It seems that Applicant has introduced this limitation to exclude heat transfer fluid like the heat transfer fluid like the heat transfer oil in Thompson (US 4,830,710).

Exclusion of ALL heat transfer fluids is noted to have the following additional consequences:	(1) The system must not comprise any condenser that is cooled in any manner by a cooling fluid. Such condensers include, but are not limited to, air cooled condensers, water cooled condensers, and even condensers cooled by the Peltier effect, as Peltier effect condensers include a hot side which is typically cooled by a heat transfer fluid such as air.
(2) The system must not include any gas disposed within the heating vessel. Such a gas would necessarily transfer heat to or from the electrical heater, and thus would necessarily constitute a heat transfer fluid.
(3) The system must not comprise a purge gas which is configured to provide purging gas flow into the heating vessel. Such purging gas would necessarily transfer heat to or from the electrical heater and the heating vessel. Therefore, such purging gas would necessarily constitute a heat transfer fluid.
Examiner notes that the above listing of consequences is not necessarily exhaustive.
The second and third consequences listed above are particularly problematic as Applicant’s claims clearly indicate that there is a flow purge gas admitted to the heating vessel. The claimed exclusion of heat transfer fluid from the system is in direct contradiction with the presence of the claimed purge gas system. In view of said contradiction, the scope of the newly added limitation, “wherein the distillation system is free of a heat transfer fluid” is unclear in the context of claim 1. 
For the purposes of examination, exclusion of heat transfer fluid has been interpreted as not applying to the purge gas, or to any other gas disposed within the heating vessel, as it is clearly not Applicant’s intention that it does.
Applicant should amend claim 1 to clarify the scope thereof and to remove the above-described contradictions.
	Claims 4-8, 10, and 21 are rejected due to their dependency on indefinite claim 1.


The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentil (US 3,482,929) in view of Yamamoto (US 2005/0011742), Clarke (“Using Purge and Pressurization to Prevent Explosions”), and Schumacher (US 5,371,950).
	With regard to claim 1: Gentil teaches a distillation system (abstract), the system comprising:
	A distillation vessel (block) k configured to hold a mixture to be distilled, i.e. in cavity o (Figure 2, Column 3 Lines 28-60).
	An electrical heater having a heating element (resistor) n that is in direct contact with an outside surface of the distillation vessel (Figure 2, Column 3 Lines 28-60).
	A heating vessel (enclosure) m enclosing the heater n (Figure 2, Column 3 Lines 28-60).

	Gentil is silent to the heating vessel being configured to be purged and to a gas purge system configured to provide purging gas flow into the heating vessel.
	However, it is known in the art to make distillation systems explosion proof such that they can be safely used to distill certain volatile substances, i.e. flammable volatile substances. For example, Yamamoto teaches a fluid distillation apparatus (abstract) wherein the apparatus includes an explosion proof housing containing a heating element (paragraph [0033]), and wherein explosion proofing of the distillation apparatus improves the operational safety thereof (paragraph [0028]). Furthermore, it is known in the art to explosion proof an enclosure by means of providing a gas purge thereto. For Example, Clarke teaches that purging enclosures of electrical apparatus prevents ingress of a flammable atmosphere, and is a widely accepted protection concept for explosion protection (First paragraph of section titled “Overview”).
Schumacher teaches a system comprising: an evaporation tank (open top quartz tank) 12 for heating and evaporating isopropyl alcohol (IPA) (Figure 1, Column 4 Lines 3-55); an electrical heater having a heating element (heating block) 18 that is in direct contact with an outside surface of the evaporation tank 12 (Figure 1, Column 4 Lines 3-55); and a heating vessel (surrounding paneled framework system) 16 enclosing the heater 20 (Figure 1, Column 4 Lines 3-55); and a gas purge system comprising port 188 for supplying an N2 purging gas to the heating vessel 16 (Figure 7, Column 8 Lines 6-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gentil in view of Yamamoto, Clarke, and Schumacher, by configuring the heating vessel to be purged and by adding a gas purging system configured to provide purging gas flow into the heating vessel, in order to explosion proof the distillation system of Gentil and improve the operational safety thereof, e.g. such that it may be safely used to distill flammable volatile substances.

Modified Gentil does not explicitly teach that the gas purge system comprises an air compressor or a vessel of compressed gas as required by the above interpretation of the “gas purge system” under 112(f).
However, Clarke teaches that purging for explosion proofing should involve pressurizing the purged enclosure with the purging gas (second paragraph of section titled “Overview”). Therefore, it is understood that, in order to be successfully explosion proofed, modified Gentil must comprises a means of obtaining and/or providing pressurized purging gas. Compressors and gas cylinders are notoriously well known means of obtaining and/or providing compressed gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil by providing a compressor or a gas cylinder to generate and/or provide the flow of purging gas under pressure, in order to obtain a system which is capable of generating and/or providing purging gas under pressure as is required for proper explosion proofing.
With regard to claim 5: Modified Gentil is silent to the heater being a tubular heater.
However, tubular heaters are known in the art. For example, the heating element in Schumacher is an electrical heater comprising a plurality of electrical heating tubes (electrical heating rods) 20a-20n (Figure 1, Column 4 Lines 1-47). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil in view of Schumacher by replacing the electrical heating elements with one or more electrical tubular heaters, in order to obtain a heater predictably capable of heating the distillation vessel.
With regard to claim 6: In modified Gentil, the heating vessel m as depicted in Figure 2 is a sealed shell having no exits for purging gas (Gentil: Figure 2). The sealed nature of the heating vessel m in modified Gentil will necessarily limit the outgoing gas flow out of the heating vessel. 
Modified Gentil is silent to a purging gas vent disposed in the heating vessel.
However, a person having ordinary skill in the art would recognize that, due to the fact that there are no outlets for gas in the heating vessel of modified Gentil, a purge gas vent would be necessary to allow purge gas to exit the heating vessel so as to prevent purge gas from raising the pressure within said heating vessel to a dangerous level.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil by adding a purge gas vent to the heating vessel in order to provide said vessel with a means of allowing purge gas to escape therefrom, i.e. in order to prevent the pressure therein from rising to dangerous levels.
In Gentil modified as above, sealed nature of the heating vessel m (apart from the presence of the purge gas vent) will necessarily limit outgoing gas flow out of the heating vessel through only the purging system vent. 
With regard to claim 7: As discussed in the rejection of claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil by providing a compressor (i.e. an air compressor) to generate and provide the flow of purging gas under pressure, in order to obtain a system which is capable of generating and providing purging gas under pressure as is required for proper explosion proofing.
With regard to claim 8: Modified Gentil is silent to a sensor configured to measure an internal gas pressure inside of the heating vessel, and to a switch configured to turn off the heater when the internal gas pressure deviates from an operating range.
Clarke teaches pressurizing and purging enclosures or electrical apparatus to prevent the ingress of a flammable atmosphere (Overview: Paragraph 1). Clarke teaches removing power to equipment in an enclosure in the event that the pressure in the enclosure drops below a specified positive pressure (Overview: Paragraph 4). The ingress of flammable atmosphere and subsequent explosion would be understood by one of ordinary skill in the art to be a risk in Gentil. 

With regard to claim 10: Modified Gentil does not explicitly teach that the operating range is between 0.1 and 0.3 Psi greater than an external gas pressure outside of the heating vessel.
However, Clarke teaches using a pressure that is at least 0.5 mbar (~0.007 Psi) greater than an external gas pressure outside of the heating vessel, i.e. positive pressure of at least 0.5 mbar (Overview: Paragraph 3). The range taught by Clarke completely encompasses the claimed range of 0.1 and 0.3 psi greater than an external gas pressure. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). Furthermore, a person having ordinary skill in the art would recognize the positive pressure as being a result effective variable. Specifically, a positive pressure that is too low may result in ineffective purging of the tanks. On the other hand, a positive pressure that is too high would take excessive amounts of energy to maintain and could potentially cause damage to an enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil in view of Clarke by optimizing the positive pressure within the heating vessel, such that the operating range is between 0.1 to 0.3 Psi greater than an external gas pressure outside of the heating vessel, in order to obtain a device which adequately purges and pressurizes the heating vessel to prevent the ingress of flammable atmosphere.
With regard to claim 21: Modified Gentil does not explicitly teach that the system is for use in a classified (hazardous) environment. However, it is noted that apparatus claims are not limited by recitations of intended use (see MPEP 2114). Regardless, as discussed in the rejection of claim 1 above, the system of modified Gentil is explosion proofed by virtue of the gas purge system thereof. Therefore, . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentil in view of Yamamoto, Clarke, and Schumacher, as applied to claim 1 above, and in further view of Sech (US 4,319,418).
With regard to claim 4: Modified Gentil is silent to the heater being a band heater.
However, band heaters are known in the art. For example, Sech teaches an electrically heated still for the distillation of fluids (abstract), the still comprising a distillation vessel (shell) 10 an a plurality of electrical band heating elements 21 in direct contact with an outside surface of the distillation vessel 10 (Figure 1, Column 4 Lines 11-61). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Gentil in view of Sech by replacing the electrical heating elements with one or more band heating elements (band heaters), in order to obtain a heater predictably capable of heating the distillation vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772